        Case 1:17-cv-02989-AT Document 928 Filed 09/30/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


       PLAINTIFFS’ REQUEST FOR EMERGENCY CONFERENCE
              REGARDING STATEWIDE CHANGES TO
           ELECTION DATABASES AND BMD SOFTWARE

      Plaintiffs have just learned that, contrary to State Defendants’

representations to this Court two days ago, the Secretary is issuing new databases

to the counties for upcoming elections. During the September 28, 2020 conference,

State Defendants claimed that rather than provide the counties with new databases

— as Mr. Harvey informed the counties were needed on September 25, 2020 (Dkt.

916 at Ex. A) — they had devised a different plan: changing the BMD software.

(Dkt. 926 at 11:23-13:5, 18:4-19:8.) But the Secretary is now requiring counties to

obtain new election databases. (Exhibit 1.) The Secretary also looks to be rolling

out these new databases and some sort of software update without having provided

this Court with the documentation it ordered them to file regarding Pro V&V’s
        Case 1:17-cv-02989-AT Document 928 Filed 09/30/20 Page 2 of 6




work and pursuit of EAC certification. (Sept. 28, 2020 Minute Order.) Mr.

Russo’s September 29, 2020 letter to the Court curiously omitted any

documentation (and also was improperly filed under seal in a continued attempt to

keep the public in the dark about serious problems with Georgia’s Dominion BMD

voting system and the lack of security measures to protect the right to vote). (Dkt.

924.) Defendants still have not responded to any of Plaintiffs’ inquiries about what

is occurring and why, forcing Plaintiffs to turn to the Court for help.

      Plaintiffs respectfully request a conference with the Court at its earliest

convenience to require Defendants to explain exactly what they and Dominion are

doing with respect to the software on Georgia’s BMDs and election databases, why

such substantial changes are suddenly needed after they told this Court elections

are already “underway” and it is too late for changes to the voting system, what

changes are being made to the databases at this late date, what instructions are

being given to counties regarding database testing and LAT procedures, what

impact these changes will have on the elections already “underway,” and how

these changes comport with what they represented to the Court two days ago,

particularly after repeatedly characterizing the changes as “de minimis.” These

unspecified changes and State Defendants’ inconsistent positions and explanations

regarding such substantial changes to election equipment two weeks before voting


                                          2
         Case 1:17-cv-02989-AT Document 928 Filed 09/30/20 Page 3 of 6




is to begin on that equipment further confirms the unreliability and corresponding

unconstitutionality of Georgia’s Dominion election system, per Plaintiffs’ claims

in this case.



                Respectfully submitted this 30th day of September, 2020.

  /s/ David D. Cross                            /s/ Halsey G. Knapp, Jr.
 David D. Cross (pro hac vice)                 Halsey G. Knapp, Jr.
 John P. Carlin (pro hac vice)                 GA Bar No. 425320
 Lyle P. Hedgecock (pro hac vice)              Adam M. Sparks
 Mary G. Kaiser (pro hac vice)                 GA Bar No. 341578
 Robert W. Manoso (pro hac vice)               KREVOLIN & HORST, LLC
 MORRISON & FOERSTER LLP                       1201 West Peachtree Street, NW
 2000 Pennsylvania Avenue, NW                  Suite 3250
 Suite 6000                                    Atlanta, GA 30309
 Washington, DC 20006                          (404) 888-9700
 (202) 887-1500
     Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg




 /s/ Bruce P. Brown                            /s/ Robert A. McGuire, III
 Bruce P. Brown                                Robert A. McGuire, III
 Georgia Bar No. 064460                        Admitted Pro Hac Vice
 BRUCE P. BROWN LAW LLC                          (ECF No. 125)
 1123 Zonolite Rd. NE                          ROBERT MCGUIRE LAW FIRM
 Suite 6                                       113 Cherry St. #86685
 Atlanta, Georgia 30306                        Seattle, Washington 98104-2205
 (404) 881-0700                                (253) 267-8530
                      Counsel for Coalition for Good Governance



                                           3
      Case 1:17-cv-02989-AT Document 928 Filed 09/30/20 Page 4 of 6




/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
Counsel for William Digges III, Laura Digges, Ricardo Davis & Megan Missett




                                    4
        Case 1:17-cv-02989-AT Document 928 Filed 09/30/20 Page 5 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ David D. Cross
                                            David D. Cross




                                        5
        Case 1:17-cv-02989-AT Document 928 Filed 09/30/20 Page 6 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                          Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on September 30, 2020, a copy of the foregoing

PLAINTIFFS’            REQUEST   FOR      EMERGENCY            CONFERENCE

REGARDING STATEWIDE CHANGES TO ELECTION DATABASES AND

BMD SOFTWARE was electronically filed with the Clerk of Court using the

CM/ECF system, which will automatically send notification of such filing to all

attorneys of record.

                                          /s/ David D. Cross
                                          David D. Cross




                                      6
